ATTORNEY GRIEVANCE COMMISSION                                                          *     IN THE
OF MARYLAND                                                                                  COURT OF APPEALS
                                                                                       *     OF MARYLAND
                                             Petitioner,
                                                                                       *     Misc. Docket AG
v.
                                                                                       *     No. 98
ATHANASIOS THEODORE TSIMPEDES
                                                                                       *     September Term, 2018
                                             Respondent.

                                                                                   ORDER

                        Upon Consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Athanasios Theodore Tsimpedes, to indefinitely suspend

the Respondent from the practice of law for violating Rules 1.15(a), (b) and (c), 8.1(b), and

8.4(d) of the Maryland Rules of Professional Conduct. The Court having considered the

Petition, and the record herein, it is this 12th day of August, 2019;

                        ORDERED, by the Court of Appeals of Maryland, that, effective September 1,

2019, the Respondent, Athanasios Theodore Tsimpedes, be indefinitely suspended from

the practice of law in the State of Maryland; and it is further

                        ORDERED, that, on September 1, 2019, the Clerk of this Court shall strike the name

of Athanasios Theodore Tsimpedes from the registry of attorneys in the Court and certify

that fact to the trustees of the Client Protection Fund of the Bar of Maryland and all Clerks

of all judicial tribunals in this State in accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       /s/ Robert N. McDonald
                            2019-08-12                                                 Senior Judge
                            08:33-04:00



Suzanne C. Johnson, Clerk